DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: on line 5 Applicant discloses “comprisies” which should be –comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 depend from claim 1.
Claim 3 recites the limitation "the proportion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the full dose" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 and 12 depend from claim 3.
Claim 14 recites the limitation "                        
                            δ
                            r
                        
                    " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "                        
                            θ
                        
                    " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the concentration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the concentration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-11, and 13-16 (AS BEST UNDERSTOO) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JENKINS (USPGPUB 2016/0357924).
Regarding claim 1 (AS BEST UNDERSTOOD), JENKINS discloses a method for monitoring adherence by a patient to a medication, the method comprising the steps of: 
receiving timing data (see “Medication Dose & Times Actual” in Figure 4) in respect of each dose of a medication taken by a patient (see paragraph [0174]) over a time interval (see Figures 6B-6C); 
calculating an estimate of the concentration of the medication in the patient’s body over the time interval based on the dose timing data (see paragraph [0130] and “estimated average plasma concentration” in paragraph [0174]); 
determining the proportion of time over the time interval the estimated concentration of the medication in the patient’s body exceeds a target concentration by applying a continuous threshold function to the estimated concentration of the medication in the patient’s body over the time interval (see paragraphs [0130] and [0241]); and
calculating an adherence score (see paragraph [0189], “increased probability” in paragraph [0131], and “probability” in paragraph [0249]) for the patient from the output of the threshold function over the time interval, wherein the adherence score represents the proportion of time the concentration of the medication is above the target concentration in the patient’s body (see Figure 14).
	Regarding claim 2 (AS BEST UNDERSTOOD), JENKINS discloses the method of Claim 1, wherein the threshold function comprises a sigmoidal threshold function (see “Estimate effect concentration at which medication withdrawal can occur” in Figure 6D) comprising a plurality of parameters, wherein the value of at least one of the parameters 
	Regarding claim 10 (AS BEST UNDERSTOOD), JENKINS discloses the method of Claim 1, wherein the step of calculating an adherence score for the patient from the output of the threshold function over the time interval comprises integrating the output of the threshold function over the time interval to provide the adherence score (see Figure 35A).
	Regarding claim 11 (AS BEST UNDERSTOOD), JENKINS discloses the method of Claim 1, wherein the step of calculating an adherence score for the patient from the output of the threshold function over the time interval comprises calculating a moving average of the threshold function to obtain a continuous measure of adherence over the time interval (see paragraph [0189]).
	Regarding claim 13 (AS BEST UNDERSTOOD), JENKINS discloses the method of Claim 1, further comprising calculating based on the adherence score an estimate of the correct dosage of the medication required for the patient to control their medical condition (see “Recommendation for adjustment to medication regimen” in Figure 40).
	Regarding claim 14 (AS BEST UNDERSTOOD), JENKINS discloses the method of Claim 13, wherein the estimate of the correct dosage of the medication required for the patient to control their medical condition comprises the minimum dose required to maintain a concentration of the medication above the target concentration in the patient’s body, and for the case where the patient takes all doses at the correct intervals the step of calculating the estimate of the correct dosage of medication comprisies calculating by means of the equation:

                        
                            δ
                            r
                            =
                            
                                
                                    ϑ
                                    (
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            h
                                            l
                                            n
                                            2
                                        
                                    
                                    -
                                    1
                                    )
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            h
                                            l
                                            n
                                            2
                                        
                                    
                                
                            
                        
                     =                         
                            
                                
                                    -
                                    (
                                    
                                        
                                            .
                                            5
                                        
                                        
                                            h
                                        
                                    
                                    -
                                    1
                                    )
                                
                                
                                    
                                        
                                            0.5
                                        
                                        
                                            h
                                        
                                    
                                
                            
                            θ
                        
                    

wherein h comprises a constant representing the expected number of half-lives between doses (see paragraphs [0107]-[0113], [0175], [0214], [0232], and [0241]).
	Regarding claim 15 (AS BEST UNDERSTOOD), JENKINS discloses an apparatus for monitoring adherence by a patient to a medication, the apparatus comprising:
means for receiving timing data (see “Medication Dose & Times Actual” in Figure 4) in respect of each dose of a medication taken by a patient (see paragraph [0174]) over a time interval (see Figures 6B-6C);
means for calculating an estimate of the concentration of the medication in the patient’s body over the time interval based on the dose timing data (see paragraph [0130] and “estimated average plasma concentration” in paragraph [0174]);
means for determining the proportion of time over the time interval the estimated concentration of the medication in the patient’s body exceeds a target concentration by applying a continuous threshold function to the estimated concentration of the medication in the patient’s body over the time interval (see paragraphs [0130] and [0241]); and
means for calculating an adherence score (see paragraph [0189], “increased probability” in paragraph [0131], and “probability” in paragraph [0249]) for the patient from the output of the threshold function over the time interval, wherein 
	Regarding claim 16 (AS BEST UNDERSTOOD), JENKINS discloses a computer implemented system for monitoring adherence by a patient to a medication, the system configured with one or more modules to:
receive timing data (see “Medication Dose & Times Actual” in Figure 4) in respect of each dose of a medication taken by a patient (see paragraph [0174]) over a time interval (see Figures 6B-6C);
calculate an estimate of the concentration of the medication in the patient’s body over the time interval based on the dose timing data (see paragraph [0130] and “estimated average plasma concentration” in paragraph [0174]);
determine the proportion of time over the time interval the estimated concentration of the medication in the patient’s body exceeds a target concentration by applying a continuous threshold function to the estimated concentration of the medication in the patient’s body over the time interval (see paragraphs [0130] and [0241]); and
calculate an adherence score (see paragraph [0189], “increased probability” in paragraph [0131], and “probability” in paragraph [0249]) for the patient from the output of the threshold function over the time interval, wherein the adherence score represents the proportion of time the concentration of the medication is above the target concentration in the patient’s body (see Figure 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over JENKINS (USPGPUB 2016/0357924) as applied to claims 1-2, 10-11, and 13-16  above, and further in view of SHOULDICE (USPGPUB 2020/0297955).
	Regarding claim 9 (AS BEST UNDERSTOOD), JENKINS disclose the method of claim 2. However, JENKINS do not disclose a method wherein the patient’s medical condition is a respiratory disease, and wherein the patient outcome data corresponds to peak expiratory flow rate data and adverse respiratory event data. SHOULDICE discloses a method wherein the patient’s medical condition is a respiratory disease, and wherein the patient outcome data corresponds to peak expiratory flow rate data and adverse respiratory event data (see paragraphs [0077], [0195], and [0227]). Therefore, .

Allowable Subject Matter
Claims 3-8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
1/12/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655